Citation Nr: 1522001	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1974 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) from May 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic folders.

The Board remanded this claim in November 2014 to have the AMC (Appeals Management Center) review additional evidence submitted by the Veteran and readjudicate the claims. The case has been returned to the Board.


FINDINGS OF FACT

1. For the entire rating period, the Veteran's major depressive disorder was not manifested by symptomatology approximating the criteria for a 70 percent rating.

2. The Veteran's service-connected disabilities do not meet the minimum standard for consideration for entitlement to TDIU.


CONCLUSIONS OF LAW

1. For the entire rating period, the criteria for a higher initial rating in excess of 50 percent for major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9434 (2014).

2. The criteria for entitlement to TDIU have not been met. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the questions of the increased rating and TDIU under the provisions of 38 U.S.C.A. § 1151. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In December 2009, before the claims were first adjudicated by the RO in May 2010, the RO advised the Veteran by letter of the requirements for substantiating the claims, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. Regarding the claim for a higher initial rating for a psychiatric disorder, once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service, VA, Social Security Administration and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. §3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The AMC substantially complied with the Board's November 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC review the Veteran's additional evidence and readjudicated his claims. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is unaware of any such evidence.

Increased Initial Disability Rating for Major Depressive Disorder

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2014). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's service-connected Major Depressive Disorder has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s). See 38 C.F.R. § 4.130, DC 9434. The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2014). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b) (2014).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013)). In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-V reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). Under DSM-V, a GAF score of 61-70 generally reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships. A score of 51-60 generally reflects some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). Scores of 41-50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 40 to 51 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 31 - 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although an examiner's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126.

The Board has considered all evidence of record as it bears on the question of a higher initial rating. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

The Veteran's March 2010 VA contract examination showed that the Veteran was having constant pain, which was causing him to feel depressed and worried all the time. The Veteran reported difficulty sleeping, difficulty motivating, and decreased energy. The Veteran had not had any inpatient hospitalizations or emergency room visits and denied any alcohol or drug problems. The Veteran also reported that he tended to isolate himself from others and did not like to be around people. The Veteran reported having some relationship with his children. The examiner found that the Veteran's behavior was appropriate but that his affect and mood were depressed. The Veteran's communication, speech, concentration, and thought processes were normal. The Veteran did not have panic attacks, suspiciousness, delusions, hallucinations, or obsessive rituals. The Veteran's judgment and memory were intact, and he could think abstractly. The Veteran did not have any suicidal or homicidal ideation. The examiner diagnosed the Veteran with major depressive disorder and assigned him a GAF score of 50. The examiner found that the Veteran had difficulty establishing and maintaining effective work and social relationships as evidenced by difficulty maintaining his marriages and difficulty in his employment. The examiner also found that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity, as evidenced by disturbance in mood and motivation and difficulty in establishing and maintaining effective work and social relationships. Specifically, the examiner stated that the Veteran was having difficulty in keeping his job going and also in relationships.

The Veteran also received a May 2014 VA medical examination. The examiner observed that the Veteran's general description of symptoms was generally consistent with what he previously reported, as the Veteran now reported additional symptoms, like nightmares, which had been present before his physical injuries became problematic and did not report some symptoms he previously had, like isolation. 

However, the examiner observed that the Veteran's day-to-day activities appeared notably improved. The examiner opined that the Veteran was mildly embellishing symptoms. The examiner noted the Veteran's mental health symptoms had notably decreased due to continued psychiatric treatment, increased coping strategies, and an ability to begin working again. The examiner opined that the Veteran's symptoms were best categorized as an Other Specified Depressive Disorder (depressive disorder with insufficient symptoms to warrant a major depressive disorder). The examiner noted that this condition was considered a natural progression of the Veteran's previously identified Major Depressive Disorder.

The examiner observed that the Veteran's psychiatric symptoms were best categorized as minimal at the present time and that the Veteran was actually functioning quite well - likely due to ongoing treatment, family/friend support, and the ability to begin working again. The examiner stated that the Veteran described having regular and positive interactions with all of his living siblings, frequent participation in church, maintenance of friendships, numerous social activities, improved relations with his wife, strong relationships with his children and grandchildren, a recent successful attempt to attend trade courses, and currently working nearly 60 hours per week. All of this was despite the fact that the Veteran had not been taking his Ambien for nearly one month. The examiner opined that the Veteran would have significant impairment in his ability to work from mental health symptoms during periods of increased stress or if he were to run out of his prescription sertraline. The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or that his symptoms were controlled by medication. The examiner stated that despite the Veteran describing a level of functioning much improved compared to what he reported during his last VA medical examination, the Veteran characterized his mental health symptoms as being "worse" because his pain was worse. The Veteran reported nightmares 1-2 times a week. The Veteran stated that his pain leads him to want to give up about 2-3 times per day but the instances did not last particularly long and were generally in response to a sharp pain. The Veteran estimated that he had serious thoughts of wanting to hurt himself 1-2 times a day but had gone days without such thoughts. The Veteran reported getting 5-6 hours of sleep per night. The Veteran reported having decreased memory. The Veteran did not report isolating himself. The Veteran denied substance abuse problems. The examiner noted that the Veteran had a depressed mood, anxiety, chronic sleep impairment, and a flattened affect. The examiner stated that the Veteran's thought processes were logical and organized and that there was no evidence of delusional thought content or perceptual disturbances. 

The Veteran submitted a private treatment record from M.N., DO, MS dated December 2014. This evaluation showed that the Veteran was having difficulty with bouts of anxiety and symptoms of depression with increased frequency as he ages. The Veteran reported that his sleep was disturbed and he had nightmares. The Veteran's lack of sleep had increased his episodes of fatigue, with decreased motivation and trouble "getting out of the house." The Veteran had become more isolative and withdrawn with reduced contact involving family and friends. The Veteran reported feelings of hopelessness, helplessness, overwhelming sadness, and uselessness. The Veteran described apprehension before and while driving a vehicle because of intrusive thoughts of a motor vehicle accident while in the military that caused his service-connected right shoulder disability. The Veteran reported not drinking alcohol or using illegal drugs. The clinician observed that the Veteran appeared disheveled, pensive and awaited questioning. The Veteran's eye contact was poor, and he appeared anxious. The Veteran's mood was anxious, and his mood and affect were congruent. His speech was regular in rate and rhythm but occasionally broken. The Veteran's attention and concentration were poor. He had difficulty completing tasks involving four steps and demonstrated concrete thought with poor abstract reasoning ability. The Veteran's memory was poor. His thoughts were generally organized, associations were tight, and insight was poor. He did not voice any active suicidal or homicidal thoughts and did not have any paranoid thoughts, delusions or hallucinations. The clinician diagnosed the Veteran with major depression, chronic and severe; a possible traumatic brain injury; and possible Post Traumatic Stress Disorder. The clinician assigned the Veteran a GAF score of 35/40.

The criteria for a 70 percent rating are not met or approximated. The Veteran does not have symptoms of the general nature described in the rating schedule of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The Veteran has intermittently reported deficiencies in his ability to maintain family relationships and his desires to isolate himself. The only occupational difficulty he has reported are problems motivating himself to work and pain from his service-connected right shoulder injury limiting his ability to work. The Veteran's thought processes are intact.

The Veteran has never reported any symptoms tantamount or similar to those for a 70 percent rating: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; impaired impulse control (such as unprovoked irritability with periods of violence); or difficulty in adapting to stressful circumstances (including work or a worklike setting). The Veteran has reported that he has transitory and temporary suicidal ideation and some difficulty maintaining effective relationships. The Veteran's private clinician reported that the Veteran had a disheveled appearance, showing that he had a neglect of personal appearance and hygiene on at least one occasion.

The Veteran's impairment is not evidenced by those explicit symptoms or those similar to those described for a higher rating. The Veteran is maintaining a full time work with a 60 hour work week. He runs his own business. The Veteran reports having social relationships and restored familial relationships, including almost daily interactions with his immediate and extended family. The Veteran's mood is depressed - contemplated by the currently assigned rating. 

Although not dispositive of this matter, in March 2010, the Veteran was given a GAF score of 50 and in December 2014 the Veteran was given a GAF score of 35/40. The Veteran's March 2010 score reflects serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). The Veteran's December 2014 score reflects major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work). The GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating to be assigned. Rather, they must be considered in light of the actual symptoms of the Veteran's disorder which provide the primary basis for the rating assigned. 38 C.F.R. § 4.126(a) (2014). In this case, the extent and severity of the Veteran's actual symptoms reported or shown during the appeal period are suggestive of occupational and social impairment with reduced reliability and social impairment.

The claim for an initial rating higher than 50 percent must be denied. At its worst during the rating period, the Veteran's major depressive disorder was properly rated as 50 percent disabling. At several points during the rating period, the Veteran's symptoms did not meet or approximate those necessary for even a 50 percent disability rating. However, the Board will leave his rating at 50 percent, even though his symptoms no longer warrant that high of a rating. The preponderance of the evidence is against a finding that the Veteran is entitled to a disability rating of higher than 50 percent, given his current occupational and social functioning.   

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Consideration

The Board has considered whether the evaluation of the Veteran's service-connected major depressive disorder should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected major depressive disorder. 

A comparison of the Veteran's current major depressive disorder symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). The Veteran's major depressive disorder is manifested by depression and impaired ability to maintain relationships. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's major depressive disorder; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.

Entitlement to TDIU

The Veteran contends that his service-connected disorders, primarily major depressive disorder, prevent him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating. The claim is denied.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 
38 C.F.R. §§ 3.341(a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id.

The schedular criteria for TDIU have not been met throughout the appeals period. See 38 C.F.R. § 4.16(a). The Veteran's service-connected major depressive disorder is rated as 50 percent disabling, status post-fracture of right mid-clavicle and separation of the acromioclavicular joint is rated as 20 percent disabling, and scars, status post-right shoulder arthroscopic surgery is rated as 0 percent disabling. See January 2015 Supplemental Statement of the Case. The Veteran's combined evaluation for several service connected disabilities is 60 percent. See 38 C.F.R. 
§ 4.25. The Veteran does not meet the criteria necessary for consideration for TDIU, and as noted above the Veteran remains employed. The claim must be denied. 38 C.F.R. § 4.16(a).


ORDER

A rating in excess of 50 percent for major depressive disorder is denied.

Entitlement to total disability based on individual unemployability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


